Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Claims 1, 2, 4, 5, 9, 12, 16, 19-21, 24, 27, 29-32, 34, 36, 37, and 40 are pending.
Claims 1, 2, 4, 5, 9, 12, 16, 19-21, 24, 27, 29-32, 34, 36, 37, and 40 are under examination on the merits.

Notes on the Prior Art
At the effective filing date of the invention, antibodies directed against LAG-3 were well-known in the art, as were methods of treating diseases, such as cancer, by administering antibodies directed against LAG-3, see, for example, [0006] of Triebel et al. (US PG PUB 2015/0259420, publication date: 09/17/2015). Even though anti-LAG-3 antibodies and uses thereof were known in the art at the effective filing date of the invention, following a review of the prior art, it is noted that the prior art does not teach or suggest an antibody molecule that comprises a LAG-3 antigen-binding site located in a CH3 domain of the specific binding member, wherein the LAG-3 binding site comprises the amino acid sequences WDEPWGED (SEQ ID NO: 1) and PYDRWVWPDE (SEQ ID NO: 3), and wherein the amino acid sequence WDEPWGED is located in a first structural loop of the CH3 domain and the amino acid sequence PYDRWVWPDE is located in a second structural loop of the CH3 domain. As such 

Claim Rejections
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 40 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 16/311,596 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, 2, 4, 5, 9, 12, 16, 27, 29-32, 34, 36, and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 11, 18, 35, 37-40, 42, 44, and 45 of copending Application No. 16/311,596 in view of Korman et al. (US PG PUB 2009/0055944, publication date: 02/26/2009).
Claim 1 of copending Application No. 16/311,596 recites a specific binding member which binds to lymphocyte-activation gene 3 (LAG-3), comprising a LAG-3 antigen-binding site located in a CH3 domain of the specific binding member, wherein the LAG-3 binding site comprises the amino acid sequences WDEPWGED (SEQ ID NO: 1) and PYDRWVWPDE (SEQ ID NO: 3), and wherein the amino acid sequence WDEPWGED is located in a first structural loop of the CH3 domain and the amino acid sequence PYDRWVWPDE is located in a second structural loop of the CH3 domain. Claim 1 of copending Application No. 16/311,596 differs from the instant claim 1 in that the instant claim 1 recites an antibody that comprises a CDR-based antigen binding site for PD-L1 and the LAG-3 antigen-binding site of copending Application No. 16/311,596. Korman et al. teach anti-PD-L1 antibodies, and Korman et al. also teach that said anti-PD-L1 antibodies are useful in the treatment of cancer, see Abstract. Based upon the teachings of Korman et al., one of ordinary skill in the art would have been motivated to prepare an antibody that comprises a CDR-based antigen binding site for PD-L1 and the LAG-3 antigen-binding site of copending Application No. 16/311,596. One of ordinary skill in the art would have been motivated to do so, because the resultant invention would have reasonably been expected to be a useful medicament in the treatment of various cancers. Therefore the instant prima facie obvious over the claims of copending Application No. 16/311,596 in view of Korman et al.
With respect to claim 9, at p. 6 of the specification for copending Application No. 16/311,596 it is noted that the claimed LAG-3 antigen-binding site is preferably a human G domain. 
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 19-21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/NELSON B MOSELEY II/Examiner, Art Unit 1642